229 F.3d 466 (5th Cir. 2000)
JOE R. STRINGER; DESIREE H. STRINGER, Plaintiffs-Appellants,v.CENDANT MORTGAGE CORPORATION, doing business as PHH Mortgage Services Corporation, Defendant-Appellee.
No. 99-40100
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
September 27, 2000

Appeal from the United States District Court for the Eastern District of Texas
Before HIGGINBOTHAM and SMITH, Circuit Judges, and DUPLANTIER*, District Judge.
Prior Report: 23 S.W.3d 353
PER CURIAM:


1
On December 22, 1999, we certified the controlling question in this case to the Texas Supreme Court.  199 F.3d 190 (5th Cir. 1999).  The question certified was:


2
Under the Texas Constitution, may a home equity lender require the borrower to pay off third-party debt that is not secured by the homestead with the proceeds of the loan?


3
The Texas Supreme Court answered the question in the affirmative in a unanimous opinion filed June 8, 2000, in turn filedwith this court on June 12, 2000.  The Texas Supreme Court by order of August 24, 2000, denied a motion for rehearing.  That order was filed in this court on August 28, 2000.  The posed question having been answered by a final decision of the Texas Supreme Court, the judgment of the United States District Court dismissing the case is AFFIRMED.



NOTES:


*
 District Judge of the Eastern District of Louisiana, sitting by designation.